Taft, C. J., and Schneider, J.,
concur for the additional reason that this matter was not filed in the Common Pleas Court within ten days of the rejection of the application (assuming that to be the final action of the Civil Service Commission). Section 2505.07 (B), Revised Code. If the cause had been filed within such time, then there is no valid reason why the Common Pleas Court, as a court having jurisdiction to entertain either a suit for mandamus or an appeal, could not have considered this action as such an appeal under Chapters 2505 and 2506, Revised Code.